
	

113 S49 IS: Veterans Health Equity Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 49
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mrs. Shaheen (for
			 herself and Ms. Ayotte) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that
		  veterans in each of the 48 contiguous States are able to receive services in at
		  least one full-service Department of Veterans Affairs medical center in the
		  State or receive comparable services provided by contract in the State, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Equity Act of
			 2013.
		2.Availability of
			 full-service Department of Veterans Affairs medical centers in certain States
			 or provision of comparable services through contract with other health care
			 providers in the State
			(a)In
			 generalChapter 17 of title
			 38, United States Code, is amended by inserting after section 1706 the
			 following new section:
				
					1706A.Management of
				health care: access to full-service Department medical centers in certain
				States or comparable services through contract
						(a)RequirementWith respect to each of the 48 contiguous
				States, the Secretary shall ensure that veterans in a State who are eligible
				for hospital care and medical services under section 1710 of this title have
				access—
							(1)to at least one
				full-service Department medical center in the State; or
							(2)to hospital care
				and medical services comparable to the services typically provided by
				full-service Department medical centers through contract with other health care
				providers in the State.
							(b)Rule of
				constructionNothing in
				subsection (a) shall be construed to limit the ability of the Secretary to
				provide enhanced care to an eligible veteran who resides in one State in a
				Department medical center in another State.
						(c)Limitation on
				requirementSubsection (a)
				shall be effective in any fiscal year only to the extent and in the amount
				provided in advance in appropriations Acts.
						(d)Full-Service
				Department medical center definedIn this section, the term
				full-service Department medical center means a facility of the
				Department that provides medical services, including hospital care, emergency
				medical services, and surgical care rated by the Secretary as having a surgical
				complexity level of
				standard.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1706 the following
			 new item:
				
					
						1706A. Management of health care: access
				to full-service Department medical centers in certain States or comparable
				services through
				contract.
					
					.
			(c)Report on
			 implementationNot later than
			 one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report describing the extent to which the
			 Secretary has complied with the requirement imposed by section 1706A of title
			 38, United States Code, as added by subsection (a), including the effect of
			 such requirement on improving the quality and standards of care provided to
			 veterans.
			
